Third District Court of Appeal
                                State of Florida

                         Opinion filed January 5, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-2204
                        Lower Tribunal No. 19-18029
                           ________________


                              Belinda Meruelo,
                                  Petitioner,

                                      vs.

                          Maria C. Meruelo, et al.,
                               Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Ivonne Cuesta, Judge.

       Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
petitioner.

     Rafool, LLC, and Raymond J. Rafool and Seth J. Rutman, for
respondent Maria C. Meruelo.


Before SCALES, HENDON and MILLER, JJ.

     SCALES, J.
      Belinda Meruelo (“Petitioner”) seeks certiorari review of the trial court’s

October 27, 2021 “Order Denying Motion for Stay Pending Hearing on

Emergency Motion for Disqualification of Philip Schecter, CPA and Ore

Tenus Motion for Stay Pending Appellate Review.” Essentially, Petitioner

asserts that the trial court departed from the essential requirements of the

law by not staying the underlying marital dissolution proceeding between

respondents Maria C. Meruelo (“Wife”) and Richard Meruelo (“Husband”)

until the trial court adjudicates Petitioner’s pending motions to disqualify

Wife’s forensic accountant. For the following reasons, we deny the petition.

      Petitioner, Husband’s mother, is a third-party defendant in this

dissolution of marriage proceeding because she allegedly has an interest in

marital assets that are subject to equitable distribution. Two and a half years

before Wife’s August 13, 2019 filing of the instant marital dissolution petition,

Petitioner and certain entities owned and co-owned by Petitioner were co-

defendants in a commercial litigation action. In that commercial dispute,

Petitioner’s counsel hired Philip Schecter, C.P.A. to perform forensic

accounting work for Petitioner and her entities. The dispute settled in August

of 2017 pursuant to a confidential settlement agreement.

      On learning that Wife had retained Philip Schecter, C.P.A. to perform

forensic accounting work on Wife’s behalf in the instant divorce proceeding,



                                       2
and after being made a third-party defendant thereto, Petitioner moved

below to disqualify Philip Schecter, C.P.A. as Wife’s expert accounting

witness. Petitioner further sought to stay either the entire divorce proceeding

or just Philip Schecter, C.P.A.’s involvement in the case until the trial court

adjudicated her various disqualification motions. On October 27, 2021, the

trial court held a hearing on Petitioner’s disqualification and stay motions.

Following the hearing, the trial court entered the challenged order that (i)

continued the hearing as to Petitioner’s disqualification motions, and (ii)

denied Petitioner’s stay motions. In the instant petition, Petitioner seeks

certiorari review of the trial court’s denial of her stay motions.

       To be entitled to certiorari relief, Petitioner “must establish that the trial

court’s order . . . departed from the essential requirements of law in a way

that will cause irreparable harm.” Univ. of Miami v. Ruiz ex rel. Ruiz, 164 So.

3d 758, 763 (Fla. 3d DCA 2015). “A departure from the essential

requirements of the law means ‘a violation of a clearly established principle

of law resulting in a miscarriage of justice.’” Gator Boring & Trenching, Inc.

v. Westra Constr. Corp., 210 So. 3d 175, 184 (Fla. 2d DCA 2016) (quoting

Allstate Ins. Co. v. Kaklamanos, 843 So. 2d 885, 889 (Fla. 2003)). While

granting a stay under the circumstances presented in this case may be

prudent case management, Petitioner has cited to, and we have found, no



                                         3
court rule, statute, or case that, as a matter of law, requires a trial court to

stay proceedings until a pending disqualification motion is adjudicated.

        Because Petitioner has not identified a clearly established principle of

law from which the trial court departed, we are compelled to deny the

petition. 1

        Petition denied.




1
    We express no opinion on the merits of Petitioner’s disqualification motions.

                                         4